Citation Nr: 1823214	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) paid at a rate in excess of the amount paid under 38 U.S.C. § 1114(l).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996 and September 1999 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board awarded SMC based on the need for aid and attendance of another person.  Thereafter, the Veteran appealed the portion of the decision that denied a higher level of SMC.  In a July 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the U.S Court of Appeals for Veterans' Claims (the Court) to vacate the November 2015 decision with respect to the denial of entitlement to a higher level of SMC, which was granted in a July 2016 Order.

In February 2017, this matter was last before the Board, at which time it was remanded for further development.


FINDINGS OF FACT

1.  Due to service-connected mood disorder, depression and dementia associated with multiple sclerosis, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 

2.  Due to service-connected multiple sclerosis, optic neuritis and seizure disorder associated with multiple sclerosis, the Veteran is so helpless as to be in need of regular aid and attendance of another person.

3.  The Veteran does not require the services of a licensed or skilled home health care professional; he is not permanently housebound, and is not in need of a higher level of care than that of regular aid and attendance due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for SMC under 38 U.S.C. § 1114(o) have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2017).

2.  The criteria for an additional monthly allowance based upon the need for regular aid and attendance under 38 U.S.C. § 1114(r)(1) have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

3.  The criteria for an additional monthly allowance based upon the need for a higher level of aid and attendance under 38 U.S.C. § 1114(r)(2) have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  

The Veteran raised no issues regarding the duties to notify and assist in his JMR and appeal to the Court.  

Special monthly compensation (SMC) is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.

As relevant to the Veteran's claim, SMC at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  

Here, in the aforementioned November 2015 decision, the Board granted the Veteran's claim of entitlement to SMC based on the need of regular aid and attendance in accordance with 38 U.S.C. § 1114(l).  The Veteran seeks a rate of SMC in excess of this amount.

As set forth under 38 U.S.C. § 1114(m), SMC is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.

SMC at the 38 U.S.C. § 1114(n) level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C. § 1114(n).  SMC at the 38 U.S.C. § 1114(n) level is also warranted if the Veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.

SMC at 38 U.S.C. § 1114(o) level is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the Veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the Veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the Veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less, or if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C. § 1114(o).

The regulations enacted pursuant to § 1114(o) provide that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a Veteran to the maximum rate under § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e).

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the Veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

Next, 38 U.S.C. § 1114(p) provides for "intermediate" SMC rates between the different subsections, with the maximum SMC not exceeding that prescribed at the 38 U.S.C. § 1114(o) rate.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).

A Veteran receiving the maximum rate under 38 U.S.C. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he or she is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C. § 1114(r)(1).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C. § 1114(r)(2).  The higher level aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352.

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance § 3.352(a); (iii) the Veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid- and-attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

A Veteran who has a service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently rated at 60 percent or more, or (2) by reason of such service-connected disability or disabilities is permanently housebound, shall receive SMC under the provisions of 38 U.S.C. § 1114(s). 38 C.F.R. § 3.350(h)(3)(i).

Service connection is in effect for 4 disabilities. These are: 1) mood disorder, depression and dementia associated with multiple sclerosis (MS), rated as 50 percent disabling; 2) right eye optic neuritis, rated as 30 percent disabling; 3) multiple sclerosis, rated as 30 percent disabling; and 4) seizure disorder associated with multiple sclerosis, rated as 10 percent disabling.  The Veteran was also awarded entitlement to a TDIU on an extraschedular basis for a combination of his service-connected disabilities.  

In its 2015 decision the Board granted benefits to be paid at the rate under § 1114(l) and did not analyze whether disability number 1 alone would entitle the Veteran to SMC paid at the rate under 38 U.S.C. § 1114(l); and whether disabilities numbered 2, 3, & 4 would at the same time have entitled the Veteran to SMC paid at the § 1114(l) rate, which if it were the case, would have entitled the Veteran to SMC benefits at the increased rate paid under 38 U.S.C. § 1114(o). 

In the July 2016 JMR, the parties found that the Board erred by failing to address whether the Veteran was entitled to a higher level of SMC than it had granted in its November 2015 decision.  In its decision, the Board awarded SMC benefits to be paid at the rate set out under 38 U.S.C. § 1114(l), but did not consider any higher rates of SMC.  

The Veteran's attorney specifically argues for the award of SMC at the 38 U.S.C. § 1114(r)(1) rate.  See March 8, 2018, response to Supplemental Statement of the Case (SSOC).  He asserts that disabilities 2, 3 & 4, support the award of SMC at the 38 U.S.C. § 1114(l) rate based on the factual need for regular aid and attendance, distinct from disability 1, which he asserts separately supports the award of the need for aid and attendance at the "l" rate.  As noted, this would entitle the Veteran to SMC at the 38 U.S.C. § 1114(o) rate.  Further with the need for aid and attendance demonstrated, the Veteran would be entitled to increased SMC at the 38 U.S.C. § 1114(r)(1) rate.  

The Veteran was provided a VA aid and attendance or housebound examination in January 2011.  Medical history reflected the Veteran was not bedridden or hospitalized, and that he was able to travel beyond his domicile.  In terms of daily activities, the Veteran lived with his mother and received help 90 to 95 percent of the time.  He did not drive, or do any tasks around the house.  He did not cook, or do housework.  He had generalized weakness of the upper and lower extremities, bilaterally, which impaired physical activity.  He did not use an orthopedic or prosthetic appliance.  He had dizziness weekly, but less than daily, moderate short-term memory and constant imbalance affecting his ability to walk.  He used a walker constantly to walk, and reported falls at least once a week, with no major injuries.  He was legally blind in the right eye due to optic neuritis.  He was unable to dress, undress, bathe and groom independently.  The examiner noted assessment of multiple sclerosis, right eye optic neuritis with legal blindness, and mood disorder, depression and dementia.  Examination also assessed seizures related to the service-connected MS.  The Veteran last had seizures in August and December 2010, and was unable to do anything when he had a seizure flare-up.  The examiner ultimately concluded that the Veteran was in need of aid and attendance by another (his mother) for his care.  

In November 2012, the Veteran received another VA aid and attendance/housebound examination.  At that time, examination reflected that the Veteran was able to feed himself, although he could not prepare meals.  A Home Health Aid assisted with shaving and bathing, although the Veteran was able to minimally bathe himself.  He was not diagnosed as legally blind, and did not require nursing home care.  The examiner remarked, however, that he would require assisted living or a nursing home in the absence of family care.  His mother continued to care for him by preparing his meals, and managing his medications and finances.  He was able to perform most activities of daily living independently, and was able to feed himself with setup.  Most days he was able to shower independently, as well.  He was dependent for all instrumental activities of daily living.  He was ataxic in both lower extremities, and wore a right ankle/foot orthotic (AFO).  He lacked muscle control in both lower extremities and required a roller for ambulation.  He had poor muscle control throughout due to MS.  He was blind in one eye and had dementia.  He had poor safety judgment and a history of falls.  He was able to walk around the home, but in community settings his mother pushed him in a wheelchair.  He normally stayed home and was "home bound," although family and friends took him out from time to time.  

In June 2014, the Veteran was provided another aid and attendance/housebound examination.  The Veteran was able to feed himself with setup of meals.  A Home Health Aid continued to assist with shaving and bathing.  The Veteran was unable to get into the shower without assistance.  He was noted as legally blind, and the examiner remarked that he would require nursing home care if his mother was not available to provide support.  His mother continued to prepare his meals and manage his medications and finances.  He had difficulty with ADLs due to "right spastic hemiparesis and neglect," and could only walk with the assistance of a walker.  He required supervision at all times, and could only leave the home with a caregiver and the use of a wheelchair or walker.  

In August 2014 the Veteran received a separate VA mental disorders examination. With respect to the psychiatric disorder alone, the examiner found that it manifested by total occupational and social impairment.  The examiner found that because of the Veteran's declining memory and cognitive abilities, he was not able to remember to take his medications or to take them at the appropriate time.  He was unable to cook or prepare meals on his own.  He was unable to bathe himself without some assistance, and while he could feed himself, he was very messy even when his food is prepared in small pieces, given that he could not cut his food.  In summary, the examiner found that the Veteran's psychiatric disorder limited in his ability to dress, prepare meals, bathe, and attend to the needs of nature.

The Veteran also received a separate multiple sclerosis examination in August 2014, the VA examiner who conducted the multiple sclerosis examination found that the Veteran was not substantially confined to his dwelling due to his multiple sclerosis.  Although he needed assistance to dress and undress, he was able to feed himself, prepare meals, attend to wants of nature, bathe himself, keep himself clean and presentable, and take prescription medications in a timely manner with accurate dosage.  The examiner did note that the Veteran needed frequent assistance for adjustment of his walker and wheelchair.  However, the Veteran was not bedridden or legally blind.  The examiner also found that the Veteran did not require care and/or assistance on a regular basis due to his physical and/or mental disabilities in order to protect himself from the hazards and/or dangers incident to his daily environment.  It was also observed that the Veteran reportedly had seizure activity every two months.

VA eye examination in August 2014 reflected assessments of legal blindness and open angle glaucoma.  The examiner remarked that the Veteran did not have functional vision.

In February 2017, the Board recognized that the August 2014 VA mental disorder examination showed that the Veteran required the need of aid and attendance based on his mental disorder only, and that the August 2014 MS examination indicated that the Veteran's multiple sclerosis did not restrict his ability to do most of his activities of daily living.  The Board remanded the matter for further examination.  

In June 2017, the Veteran received his last VA examination, which specifically addressed the impairment caused by the service-connected MS, seizure disorder and optic neuritis, exclusive of the service-connected psychiatric disability.  Based upon examination of the Veteran and review of the record, the VA examiner found that the Veteran was not permanently bedridden.  He was not hospitalized, and could travel beyond his current domicile with assistance.  He continued to utilize a walker and AFO, as well as a wheelchair for any distances greater than several feet.  MS resulted in considerable impairment of ADLs, and the Veteran was unable to protect himself from his daily environment due to weakness, incoordination, and an inability to stand or walk for any length of time.  The examiner concluded that it was less likely than not that the Veteran was permanently bedridden, noting that he was able to leave the home with the assistance of his mother, and travelled 2 hours by private vehicle to attend the examination.  However, the examiner did find that the Veteran was so helpless that he was in the need of regular aid and attendance by another person to perform the personal functions required in everyday living due to the service-connected MS, seizure disorder and optic neuritis.   

In support of his claim, the Veteran submitted a January 2018 VA aid and attendance form.  The form noted that the Veteran remained in bed for "most of the day."  He was able to feed himself with assistance, but continued to be unable to prepare food.  His mother continued to prepare meals for him and clean the house.  He was blind in one eye.  He was stable at home.  He was able to ambulate with a walker and a wheelchair, and left the home about once per week.

Here, the Veteran is entitled to entitlement to SMC at the 38 U.S.C. § 1114(l) rate for the service-connected mood disorder, depression and dementia standing alone.  The Veteran's attorney asserts that he is entitled to a separate evaluation at this rate for service-connected connected MS, optic neuritis and seizure disorders, and thus the assignment of SMC at the 38 U.S.C. § 1114(o) rate.  

Based upon the foregoing VA examinations, the Board concludes that he is separately entitled to SMC at 38 U.S.C. § 1114(l) rate as the result of service-connected MS, optic neuritis and seizure disorders.  The evidence demonstrates that the service-connected MS, in particular, as well as seizure disorder and optic neuritis, result in the need for regular aid and attendance.  Thus, because the Veteran has suffered disability under conditions that would entitle him to two or more of the rates provided for in 38 U.S.C. § 1114(l)-(n), he is entitled to SMC at the 38 U.S.C. § 1114(o) rate.  

As noted, 38 U.S.C. § 1114(r)(1) provides for increased SMC if a Veteran is entitled to SMC at the 38 U.S.C. § 1114(o) rate and is in the need of regular aid and attendance.  Here, the Veteran has been found entitled to SMC at the "o" rate, and as being in need of regular aid and attendance.  Accordingly, entitlement to increased SMC at the 38 U.S.C. § 1114(r)(1) is granted.  

38 U.S.C. § 1114(r)(2) provides for a higher level of SMC if, in addition to the need for regular aid and attendance, a Veteran needs a higher level of care.  "Higher level of care" requires, inter alia, that there is a need for personal healthcare services on a daily basis, provided the person is licensed to provide such services or which provides the services under the supervision of a licensed-health care professional.  Personal healthcare services include services such as physical therapy, administration of injections, placement of catheters, the changing of dressings, or "like functions which require professional healthcare training or the regular supervision of a trained healthcare professional to perform."  38 C.F.R. § 3.352(b)(2).  
Here, there is no indication that personal healthcare services have been provided by a licensed professional, or under the supervision of a licensed professional, or that such services are clearly needed.  The Board acknowledges that the Veteran has received support with bathing and grooming from a home health aide; however, even if the person that performs these services is licensed, or supervised by a licensed professional, the services provided are not similar to functions that require professional healthcare training or the regular supervision of a professional.  Providing bathing and grooming services is not a personal healthcare service, and the need for a higher level of care is not shown.  The Board acknowledges the Veteran's mother's significant contributions to her son's care, which are certainly considered in in the award of increased pension granted at the 38 U.S.C. § 1114(r)(1) rate.  However, she is not a licensed healthcare professional, and this care is not apparently given under the supervision of a licensed professional, as defined above.  38 C.F.R. § 3.352.  The Board finds that the Veteran is not entitled to a higher level of monthly aid and attendance under the provisions of 38 U.S.C. § 1114(r)(2).  38 C.F.R. § 3.350(h).

Nor is the Veteran entitled to SMC under the provisions of 38 U.S.C. § 1114(s).  Although he is in receipt of a TDIU based upon service-connected disabilities, he does not have a single service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.  Repeated VA examinations show that the Veteran's service-connected disabilities do not render him permanently housebound.  Although the Veteran cannot leave his home without assistance, it is clear that he has not been bedridden and has remained capable of travel.  Accordingly, the criteria for SMC at the housebound rate have not been met.  In any event, the Board has determined that the Veteran is entitled to SMC based upon a demonstrated need for aid and attendance, which is a greater benefit than an award of SMC for reason of being housebound.  Accordingly, any claim of entitlement to compensation at the § 1114(s) level is effectively moot.  38 U.S.C. § 1114; 38 C.F.R. § 3.350.

38 U.S.C. § 1114(t) provides for a higher level of SMC if a Veteran is in need of regular aid and attendance for the residuals of traumatic brain injury (TBI).  Service connection for a TBI has not been established, and this section is inapplicable.

ORDER

Entitlement to special monthly compensation under 38 U.S.C. § 1114(o) is granted.

Entitlement to increased special monthly compensation based upon the need for regular aid and attendance under 38 U.S.C. § 1114(r)(1) is granted.

Entitlement to increased special monthly compensation based upon the need for a higher level of aid and attendance under 38 U.S.C. § 1114(r)(2) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


